DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US20150312571A1 (hereinafter Kim)
US 20190149823 A1 (hereinafter Lim)
 US 20170289548 A1 (hereinafter KimHul)
US 20200288134 A1 (hereinafter LimSung)
US 20080013624 A1 (Fig.4-7; transform coefficient reordering among layers of scalable video coding)	
Zhouye Gu, Weisi Lin, Bu-sung Lee and Chiew Tong Lau, "Improve H.264/AVC lossless coding by coefficients reordering," 2012 19th International Conference on Systems, Signals and Image Processing (IWSSIP), 2012, pp. 397-400. (Fig.4 and Fig.1; teaches residual coefficient reordering)
US 20190313102 A1 (Fig.6, para 144; scanning in horizontal, vertical and diagonal line of symmetry; Fig.10 relevant to claim 5)
US 20130051475 A1 (Fig.8-13, scanning in subblock, which could be construed as layered scanning)





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 14 recites the limitation ““the transform skip flag””.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose claim 14 is assumed to be dependent upon claim 13.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3 & 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim.

Regarding Claim 1. Kim teaches an image decoding method performed by a decoding apparatus [(para 8-9, 208, 219, Fig.8, Fig.2)] , comprising:	 deriving residual coefficients for a current block by entropy decoding residual information for the current block [(entropy decoding transform coefficients {para 9, unit 215 of Fig.2}; please note transform coefficients are residual coefficients {para 60})]:	 rearranging the residual coefficients [(“rearranging the 1D array of the transformation coefficients” para 9, unit 220 of Fig.2)] :	 deriving residual samples of the current block based on the rearranged residual coefficients [(inverse transform convert transform coefficients/residual coefficient  to residual signal {para 90, unit 230 of Fig.2})] :	 and reconstructing a current picture based on the residual samples [(Adder reconstruct the current based on the residual block {para 103, unit 290 of Fig.2})]

Regarding claim 15. Kim teaches an image encoding method performed by an encoding apparatus [(para 8, 11, Fig.7)] , comprising:	 deriving residual coefficients of a current block [(para 11, S710 Fig.7)] :	 rearranging the residual coefficients[(para 11, S720 Fig.7)] ::	 generating residual information for the current block by entropy encoding the rearranged residual coefficients[(para 11, S730 Fig.7)]:	 and outputting a bitstream including the residual information [(the output of the entropy coder is bitstream including transformation coefficients/residual information {para 207})] .

Kim additionally teaches with respect to claim 2. The method of claim 1, wherein the rearranging the residual coefficients comprises:	 rearranging the residual coefficients of the current block to their symmetric positions with respect to a vertical axis of the current block. [(Kim; vertical scan order  explained in para 139 and 140 teaches this, as this is rearranging columns which is along the vertical line of symmetry of a block, see Fig. 5)] 

Kim additionally teaches with respect to claim 3. The method of claim 1, wherein the rearranging the residual coefficients comprises:	 rearranging the residual coefficients of the current block to their symmetric positions with respect to a horizontal axis of the current block. [(Kim; horizontal scan order  explained in para 145 and 146 teaches this, as this is rearranging rows which is along the horizontal line of symmetry of a block, see Fig. 5)]





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lim.

Regarding Claim 4: Kim teaches the method of claim 1, wherein the rearranging the residual coefficients comprises:	 configuring layers for the current block based on distances from the left/top position of current block [(rearranging the block by unit of rows/columns {para 139-140, 145-146; different rows are at different distance from the above of the block and different columns are at different distance from the left side of the block; additionally scanning in sub blocks can also reads on to layers {para 176-177}  )] :	 scanning the residual coefficients in inverse raster order [( para 172, Fig. 5(b) & (c); . this is consistent with raster scan order and inverse raster order described in the instant specification {para 193-202 of published instant specification})] :	 and rearranging the residual coefficients in the layers in a scanned order [(para 177)] , 


Kim does not explicitly shows that the distance from reference samples (instead it teaches distance from left/top of the block) of the current block and wherein the reference samples include top reference samples and left reference samples of the current block. However, Kim also teaches rearranging based on prediction (i.e. intra prediction mode) (para 10-11, 83, 129-132)

and, in the same/related field of endeavor, Lim teaches that rows/column/layers are actually according to distances from reference samples of the current block [(The reference samples locations are shown { Fig.8, 350}, therefore different rows/columns are located at different distances from the reference samples)] :	 scanning the residual coefficients in inverse raster order [( para 589 & Fig.13. this is consistent with raster scan order and inverse raster order described in the instant specification {para 193-202 of published instant specification})] :, wherein the reference samples include top reference samples and left reference samples of the current block [(para 350)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because they would work predictably without changing their respective function as Kim teaching scanning according to rows and columns based on intra prediction, Lim simply clarifying the location of the intra prediction samples.  

 
Regarding Claim 6. Please see the analysis of claim 4 and note Kim and Lim additionally teaches scanning the residual coefficients in diagonal scan order:[(Kim para 148 Lim para 55)] 
Lim additionally teaches with respect to claim 9.  The method of claim 1, wherein the rearranging the residual coefficients comprises:	 configuring layers for the current block based on distances from top reference samples of the current block: scanning the residual coefficients in diagonal scan order: and rearranging the residual coefficients in the layers in a scanned order. [(Please see analysis of claim 4 and note the rows of Kim are different distance from the top reference samples 837 {Fig.8}; diagonal scanning in Lim para 55 )]

Lim additionally teaches with respect to claim 10. The method of claim 9, wherein rearrangement of the residual coefficients is performed from a first layer to an N-th layer, and the residual coefficients are rearranged from right to left to positions in a rearranged layer [(Kim para 139-140, 145-146)] .

Lim additionally teaches with respect to claim 11. The method of claim 1, wherein the rearranging the residual coefficients comprises:	 configuring layers for the current block based on distances from left reference samples of the current block: scanning the residual coefficients in diagonal scan order: and rearranging the residual coefficients in the layers in a scanned order. [(see analysis of claim 4 and note the columns are at different distance from the left reference samples 833 {Fig.8}; diagonal scanning in Lim para 55 )]


Lim additionally teaches with respect to claim 12. The method of claim 11, wherein rearrangement of the residual coefficients is performed from a first layer to an N-th layer, and the residual coefficients are rearranged from top to bottom to positions in a rearranged layer[(Kim para 139-140, 145-146)] .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of KimHul.

Regarding claim 13: Kim does not explicitly show receiving a transform skip flag for the current block:  and determining whether to rearrange the residual coefficients based on the transform skip flag, wherein the transform skip flag indicates whether to transform the residual coefficients

However, in the same/related field of endeavor, KimHul teaches receiving a transform skip flag for the current block: and determining whether to rearrange the residual coefficients based on the transform skip flag, wherein the transform skip flag indicates whether to transform the residual coefficients [(KimHul para 213 and Fig.13)] .

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to improve encoding efficiency [(para 5-6)]   

KimHul additionally teaches with respect to claim 14. The method of claim 11, wherein, when a value of the transform skip flag is 1, the residual coefficients are rearranged. [(KimHul para 213 and Fig.13)] .

Claims 5 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lim in view of LimSung.

Regarding Claims 5: Kim teaches  the method of claim 4, wherein rearrangement of the residual coefficients is performed from a first layer to an N-th layer, the residual coefficients are rearranged first to horizontal positions of an upper-left position from right to left in a rearranged layer [(para 145 & 148)] , and when there exist vertical positions of the upper-left position of the rearranged layer, the residual coefficients are rearranged to the vertical positions of the upper-left position of the rearranged layer from top to bottom [(para 140 & 148)] 
Kim in view of Lim does not explicitly show that the vertical scan/arrangement done after horizontal scan/arrangement

However, in the same/related field of endeavor, LimSung teaches such combined scanning with precedence [(Fig. 10, para 268-270)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide additional options for scanning [(please note Fig.10 of LimSung is additional to Fig.6, simple horizontal, vertical and diagonal scanning are described in Kim; LimSung is teaching them to combine together in a precedence based scanning)] 

 Regarding Claim 7. The method of claim 6, wherein rearrangement of the residual coefficients is performed from a first layer to an N-th layer, the residual coefficients are rearranged first to horizontal positions of an upper-left position from right to left in a rearranged layer, and when there exist vertical positions of the upper-left position of the rearranged layer, the residual coefficients are rearranged to the vertical positions of the upper-left position of the rearranged layer from top to bottom after the residual coefficients are rearranged in the horizontal positions. [((see analysis of claim 5 & 6) )]

 
Regarding claim 8. The method of claim 6, wherein rearrangement of the residual coefficients is performed from a first layer to an N-th layer, the residual coefficients are rearranged first to vertical positions of an upper-left position from top to bottom in a rearranged layer, and when there exist horizontal positions of the upper-left position of the rearranged layer, the residual coefficients are rearranged to the horizontal positions of the upper-left position of the rearranged layer from left to right after the residual coefficients are rearranged in the vertical positions. [(see analysis of claim 5 & 6) and note the vertical precedence scan in Fig.10 of LimSung)] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426